Citation Nr: 1732063	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Air Force from August 1968 to August 1972, including service in Korea.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO in New York, New York, which, in pertinent part, determined that new and material evidence had not been received to reopen service connection for diabetes.  

This case was previously before the Board in March 2016, where the Board, in pertinent part, reopened and denied the issue on appeal, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Memorandum Decision, the Court vacated the Board's decision to the extent that it denied service connection for diabetes and remanded the issue to the Board for readjudication.  In compliance with the Court's Orders, the Board now remands the issue on appeal to attempt to verify the Veteran's service in or near the Korean demilitarized zone (DMZ).  This additional development is required in order to assist in development.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND
Outstanding Service Records

The Veteran contends that the currently diagnosed diabetes is due to in-service herbicide exposure.  The Veteran has indicated, including in January 2007, that he was "on the DMZ in 1969/70 time frame for weapon training of 50 cal. machine gun," and during that time he "slept overnight in tents," showered outside, and was given a tour of parts of the DMZ.  Generally, if a veteran was exposed to an herbicide agent during active service, and the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (2016) are met, diabetes mellitus type II shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2016) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  Effective February 24, 2011, VA amended its regulations to permit presumptive service connection for certain diseases, including diabetes mellitus type II, if a veteran had active service between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been used during that period.  See 38 C.F.R. § 3.307(a)(6)(iv).

As noted by the Court in the March 2017 Memorandum Decision, the Veteran has indicated that he was in the DMZ during "April 1968 and July," and in 1969 and 1970.  See October 2009 statement.  However, in attempting the verify service in the DMZ, VA limited its request to the Joint Services Records Research Center (JSRRC) to one 60-day window encompassing March 1969 and April 1969.  As such, and in accordance with the March 2017 Memorandum Decision, the Board remands the service connection issue on appeal to attempt to verify DMZ service through multiple 60-day requests, which encompass April 1968 through July 1968, as well as 1969 and 1970. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to corroborate the Veteran's claimed service in the DMZ.  For the entire period from April 1968 through July 1968, and from January 1969 through December 1970, submit multiple requests with each covering a different 60-day period.  If service cannot be verified, so state for the record.  

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).





_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




